Exhibit 10.1

Form of Accident and Health Coinsurance Agreement

 

 

ACCIDENT AND HEALTH COINSURANCE AGREEMENT

BY AND BETWEEN

THE HANOVER INSURANCE COMPANY

AND

FIRST ALLMERICA FINANCIAL LIFE INSURANCE COMPANY

DATED

[            , 2008]

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS    1     1.01    Definitions    1 ARTICLE II BUSINESS
REINSURED    2     2.01    General    2     2.02    Liability    2     2.03   
Defenses    3     2.04    Establishment of Rates    3     2.05    Contract
Changes    3     2.06    Replacement    3 ARTICLE III TERRITORY; TERM    3
    3.01    Territory    3     3.02    Term    4 ARTICLE IV EFFECTIVENESS;
LICENSES AND REINSURANCE CREDITS    4     4.01    Effectiveness    4     4.02   
Licenses and Reinsurance Credits    4 ARTICLE V RESERVES    4     5.01   
Establishment of Statutory Reserves    4     5.02    Reserve Reports    5
    5.03    Reports    5     5.04    Trust Account    5 ARTICLE VI ACCOUNTING
AND SETTLEMENT    6     6.01    Benefit Payments    6     6.02    Cash
Settlement and Accounting; Monthly Report    7 ARTICLE VII ADMINISTRATION;
RECORDS; NOTICES    7     7.01    Administration    7 ARTICLE VIII CEDING
COMMISSION; TRANSFER OF ASSETS; POST-EFFECTIVE DATE ACCOUNTING    7     8.01   
Ceding Commission    7     8.02    Transfer    7     8.03    Ongoing Payments   
9     8.04    Assignment    9 ARTICLE IX THIRD PARTY REINSURANCE    9     9.01
   Third Party Reinsurance    9 ARTICLE X REPRESENTATIONS AND WARRANTIES    10
    10.01    Organization and Existence    10 ARTICLE XI RIGHT OF INSPECTION   
10     11.01    Right of Inspection    10 ARTICLE XII INDEMNIFICATION    11
    12.01    Indemnification    11 ARTICLE XIII INSOLVENCY    12     13.01   
Insolvency    12 ARTICLE XIV NO THIRD PARTY RIGHTS    12     14.01    No Third
Party Rights    12 ARTICLE XV DUTY OF COOPERATION; NOVATION    13



--------------------------------------------------------------------------------

15.01    Duty of Cooperation    13 15.02    Novation    13 ARTICLE XVI GENERAL
PROVISIONS    14 16.01    DAC Tax Election    14 16.02    Notices    14 16.03   
Entire Agreement    15 16.04    Expenses    15 16.05    Counterparts    15 16.06
   No Third Party Beneficiary    15 16.07    Waivers and Amendments;
Preservation of Remedies    16 16.08    Binding Effect; No Assignment    16
16.09    Severability    16 16.10    Governing Law    16 16.11    Headings, etc
   16 16.12    Dispute Resolution; Jurisdiction    16 16.13    Offset    17
16.14    Compliance with Laws    17 16.15    Errors and Oversights    17 16.16
   Waiver of Jury Trial    17



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01    Accident and Health Insurance Contracts Schedule 4.01   
Required Regulatory Approvals Schedule 8.02    Investment Guidelines
Schedule 9.01    Company Reinsurance Agreements Schedule 15.02    Target A&H
Contracts



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Definitions Exhibit B    Tax Election Exhibit C    Securities



--------------------------------------------------------------------------------

ACCIDENT AND HEALTH COINSURANCE AGREEMENT

THIS ACCIDENT AND HEALTH COINSURANCE AGREEMENT (this “Agreement”), dated as of
[            , 2008] (the “Effective Date”), is made by and between FIRST
ALLMERICA FINANCIAL LIFE INSURANCE COMPANY, a Massachusetts stock insurance
company (the “Company”), and THE HANOVER INSURANCE COMPANY, a New Hampshire
stock insurance company (the “Reinsurer”).

RECITALS:

WHEREAS, The Hanover Insurance Group, Inc., a Delaware corporation and the
ultimate parent of the Reinsurer (the “Seller”), and Commonwealth Annuity and
Life Insurance Company, a Massachusetts stock insurance company (the “Buyer”),
have entered into that certain Stock Purchase Agreement, dated as of
[            , 2008] (the “SPA”), which agreement calls for, among other things
the acquisition of all of the shares of stock of the Company by the Buyer and
the reinsurance of the Company’s Accident and Health Business by the Company to
the Reinsurer subject to the terms, conditions and limitations of this
Agreement;

WHEREAS, subject to satisfaction of the conditions set forth in Section 4.01,
and upon the terms and conditions set forth herein, the Company desires to cede
or retrocede, on an indemnity reinsurance basis, to the Reinsurer all of the
Company’s net retained liabilities in respect of the Accident and Health
Insurance Contracts and related liabilities as specified herein;

WHEREAS, the Company has reinsured specified liabilities under the Accident and
Health Insurance Contracts to third party reinsurers and desires the Reinsurer
to indemnify the Company for liabilities related to such business to the extent
the third party reinsurer fails to pay the Company in respect of such
liabilities; and

WHEREAS, subject to satisfaction of the conditions set forth in Section 4.01,
and upon the terms and conditions set forth herein (including the limitations
set forth in Section 2.02), the Reinsurer desires to reinsure on an indemnity
reinsurance basis all of the Company’s net retained liabilities in respect of
the Accident and Health Insurance Contracts and related liabilities as specified
herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises, and upon
the terms and conditions, hereinafter set forth, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

1.01 Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given them in Exhibit A hereto.

 

1



--------------------------------------------------------------------------------

ARTICLE II

BUSINESS REINSURED

2.01 General.

(a) On the Effective Date, subject to Section 2.01(b) and the other provisions
of this Agreement, the Company hereby cedes or retrocedes to and reinsures with
the Reinsurer all of the Company’s rights, interests, duties, obligations, and
liabilities with respect to, related to or arising from the Accident and Health
Insurance Contracts, and the Reinsurer hereby assumes and reinsures from the
Company, on an indemnity reinsurance basis, 100% of the liabilities with respect
to any and all Accident and Health Insurance Contracts. In addition to the
Reinsurer’s coinsurance of such liabilities, the Reinsurer hereby accepts and
agrees to discharge 100% of all Extra Contractual Obligations. Except as
explicitly set forth herein, the Reinsurer does not reinsure or assume hereunder
any other liabilities of any kind or description.

(b) Notwithstanding anything contained in Section 2.01(a), the Reinsurer’s
obligation to reinsure shall in all events be net of any collateral security to
which the Company has recourse and that is valid and collectible and any
reinsurance recoverable that is paid to the Company (including any statutory
successor thereof) under any Company Reinsurance Agreement (regardless of how
such payment is subsequently used by the Company or such successor). For the
avoidance of doubt, the Reinsurer acknowledges its assumption of any risk as to
which reinsurance recoverables which are due and owing under any Company
Reinsurance Agreement are determined to be uncollectible in accordance with SAP.

2.02 Liability.

(a) From and including the Effective Date and thereafter, as between the parties
hereto, to the extent set forth herein, the Reinsurer shall bear and shall have
responsibility for paying all liabilities with respect to, related to or arising
from the Accident and Health Insurance Contracts, including, without limitation,
Extra Contractual Obligations and claims for benefits on or after the Effective
Date. The Reinsurer hereby agrees to pay, to the extent set forth herein or
under the Accident and Health Administrative Services Agreement, any liabilities
with respect to, related to or arising from the Accident and Health Insurance
Contracts on behalf of, and in the name of, the Company; provided, however, that
the Reinsurer shall have no direct or indirect obligation itself to insureds,
claimants, or beneficiaries under such Accident and Health Insurance Contracts.

(b) Should a lapsed or terminated Accident and Health Insurance Contract be
reinstated in accordance with its terms on or after the Effective Date, the
insurance under such Accident and Health Insurance Contract shall be reinsured
herein automatically and such reinstated insurance under such Accident and
Health Insurance Contract shall be included in Accident and Health Insurance
Contracts. Premiums and interest on such reinstated and reinsured Accident and
Health Insurance Contracts shall be payable to the Reinsurer for the period on
and after the Effective Date and the Company shall pay such amount to Reinsurer
to the extent the Company receives premiums and interest on such insurance from
Accident and Health Insurance Contract holders. In addition, any policy or
coverage issued as a result of the exercise of conversion rights which are
required under the terms of any Accident and Health Insurance Contract shall be
reinsured herein automatically and shall be included in Accident and Health
Insurance Contracts for all purposes of this Agreement. The Reinsurer may issue
such

 

2



--------------------------------------------------------------------------------

policy or coverage in the name of the Company provided that the Reinsurer shall
give notice thereof to the Company (which notice shall include a form number or
other identifying information) as promptly as reasonably practicable after such
policy or coverage is issued.

(c) Notwithstanding the foregoing, nothing herein shall affect the rights and
obligations of the parties thereto under Article 10 of the SPA.

2.03 Defenses. The Reinsurer accepts, reinsures, and assumes, as applicable and
to the extent set forth herein, the liabilities with respect to the Accident and
Health Insurance Contracts and Extra Contractual Obligations subject to any and
all defenses, setoffs, and counterclaims to which the Company would be entitled
with respect to the liabilities under or relating to the Accident and Health
Insurance Contracts and Extra Contractual Obligations, it being expressly
understood and agreed by the parties hereto that no such defenses, setoffs, or
counterclaims are or shall be waived by the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby and that
the Reinsurer is and shall be fully subrogated in and to all such defenses,
setoffs, and counterclaims.

2.04 Establishment of Rates. To the extent permitted or required by Applicable
Law, during the Reinsurance Period the Reinsurer shall, subject to the terms and
conditions of the Accident and Health Administrative Services Agreement, (i) set
or modify premium rates and other charges applicable to the Accident and Health
Insurance Contracts and the effective dates thereof, on the Company’s behalf,
subject to the prior consent of the Company which shall not be unreasonably
withheld, delayed or conditioned, and (ii) take all actions necessary to
implement the setting or modification of such rates in accordance with
Applicable Law, including providing notice to policyholders and cedents of such
changes and the effective dates thereof.

2.05 Contract Changes. The Company agrees that it shall not make any changes
after the Effective Date in the provisions and conditions of an Accident and
Health Insurance Contract except (i) with Reinsurer’s prior written consent or
(ii) to the extent that any change to the terms of any Accident and Health
Insurance Contract is required under Applicable Law (it being understood that
the Company has no obligation to monitor changes in Applicable Law that may
affect the Accident and Health Insurance Contracts). The Company shall promptly
notify the Reinsurer in writing of any such change to the terms of any Accident
and Health Insurance Contract made pursuant to clause (ii) of the previous
sentence, provided that prior to effectuating any such change the Company shall
promptly notify the Reinsurer of such proposed change and afford the Reinsurer
the opportunity, to the extent practical under Applicable Law, to object to such
change under applicable administrative procedures (both formal and informal).

2.06 Replacement. The Company shall not initiate any general offer of conversion
or replacement under which it would offer to Accident and Health Insurance
Contract holders any inducement to surrender or terminate their Accident and
Health Insurance Contracts or offer them replacement policies without the prior
written approval of the Reinsurer.

ARTICLE III

TERRITORY; TERM

3.01 Territory. This Agreement shall apply to Accident and Health Insurance
Contracts covering risks wherever resident or situated.

 

3



--------------------------------------------------------------------------------

3.02 Term. This Agreement shall remain in full force and effect until the
expiration or termination of all liabilities in respect of the Accident and
Health Insurance Contracts and until all obligations of both parties hereunder
have been discharged in full.

ARTICLE IV

EFFECTIVENESS; LICENSES AND REINSURANCE CREDITS

4.01 Effectiveness. It shall be a condition to the effectiveness of this
Agreement that the Company and the Reinsurer shall have obtained prior approval
(or non-disapproval, as applicable under Applicable Law) of this Agreement from
those Insurance Regulators as set forth on Schedule 4.01.

4.02 Licenses and Reinsurance Credits.

(a) At all times during the term of this Agreement, the Reinsurer and the
Company each shall hold and maintain all licenses and authorities required under
Applicable Laws to perform its respective obligations hereunder unless mutually
agreed by the parties (which agreement shall not be unreasonably withheld by
either party).

(b) At all times during the term of this Agreement, the Reinsurer shall hold and
maintain all licenses and authorizations required under Applicable Law or
otherwise take all action that may be necessary so that the Company shall
receive full reserve credits for reinsurance ceded and retroceded under this
Agreement in the statutory financial statements filed with the DOI and in
statutory financial statements required to be filed with Insurance Regulators in
such other jurisdictions in which the Company must file such statements.

(c) During the Reinsurance Period, in the event that a reinsurer under any of
the Company Reinsurance Agreements is or becomes an unauthorized reinsurer, the
effect of which causes the Company not to receive full reserve credits for
reinsurance ceded or retroceded to such unauthorized reinsurer in its statutory
financial statements filed with the DOI, the Reinsurer shall enter into a trust
agreement, deliver a letter of credit, provide any other form of security
acceptable to the DOI or take any other action the effect of which would enable
the Company to receive full reserve credits for reinsurance ceded or retroceded
to such unauthorized reinsurer. Subject to the foregoing, the Reinsurer may, in
its sole discretion, elect the form of security or other action provided to or
for the benefit of the Company.

ARTICLE V

RESERVES

5.01 Establishment of Statutory Reserves. The Reinsurer shall be responsible for
establishing and maintaining appropriate statutory reserves for the liabilities
under the Accident and Health Insurance Contracts reinsured pursuant to this
Agreement, computed in accordance with the statutory accounting principles and
practices prescribed or permitted by the DOI.

 

4



--------------------------------------------------------------------------------

5.02 Reserve Reports. Reserve reports for all of the Accident and Health
Insurance Contracts shall be provided by the Reinsurer pursuant to the terms and
subject to the conditions set forth in the Accident and Health Administrative
Services Agreement.

5.03 Reports. The Reinsurer shall provide the Company with its annual and
quarterly statutory financial statements filed with the New Hampshire Insurance
Department and a copy of its audited statutory financial statements along with
the audit report thereon.

5.04 Trust Account. In the event that during the Reinsurance Period the
Reinsurer attains, as of any one date, at least two of the following financial
strength ratings: B++ or below by A.M. Best, BBB+ or below by Standard & Poor’s,
or Baa1 or below by Moody’s (such condition, an “Adverse Rating Condition”), the
Reinsurer shall promptly enter into a trust agreement in a form to be mutually
agreed upon by the Reinsurer and the Company, provided that such agreement shall
be compliant in all material respects with laws and regulations of the
Commonwealth of Massachusetts that govern reinsurance credit (the “Trust
Agreement”). The Reinsurer shall establish a trust account (the “Trust Account”)
as security for the payment of the Reinsurer’s obligations to the Company under
this Agreement with the bank (the “Trustee”) named in the Trust Agreement. The
assets held in the Trust Account shall equal the total amount of net statutory
liabilities that are required to be maintained by the Reinsurer in respect of
the Accident and Health Insurance Contracts and shall be held in trust for the
benefit of the Company subject to the terms hereof. Following the establishment
of such Trust Account, in the event that the Reinsurer attains, as of any one
date, a financial strength rating such that an Adverse Rating Condition is no
longer in effect, the Reinsurer shall no longer be obligated to maintain such
Trust Account, and all assets held in (and not subject to any pending withdrawal
from) such Trust Account at such time shall promptly be distributed to the
Reinsurer; it being understood that upon the occurrence of any subsequent
Adverse Rating Condition, the Reinsurer shall promptly establish a new Trust
Account as set forth above.

(b) The Reinsurer agrees that the assets deposited into the Trust Account shall
consist only of assets of the types permitted by the laws and regulations of the
Commonwealth of Massachusetts that govern reinsurance credit.

(c) The Reinsurer, prior to depositing assets with the Trustee, shall execute
all assignments and endorsements in blank, or transfer legal title to the
Trustee of all shares, obligations or any other assets requiring assignments, in
order that the Company, or the Trustee upon direction of the Company, may
whenever necessary negotiate any such assets without consent or signature from
the Reinsurer or any other entity for the purpose of applying such assets as
provided in Section 5.04(e) below.

(d) All settlements of account under the Trust Agreement between the Company and
the Reinsurer shall be made in cash or its equivalent.

(e) The Reinsurer and the Company agree that the assets in the Trust Account may
be withdrawn by the Company provided that such assets are applied and utilized
by the Company (or any successor of the Company by operation of law, including,
without limitation, any liquidator, rehabilitator, receiver, or conservator of
the Company), without diminution because of the insolvency of the Company or the
Reinsurer, only for the specific enumerated purposes

 

5



--------------------------------------------------------------------------------

permitted by the laws and regulations of the Commonwealth of Massachusetts that
govern reinsurance credit.

(f) In the event that assets from the Trust Account are withdrawn on behalf of
the Company for the purpose set forth in subsection (e) above in excess of
actual amounts required to meet the Reinsurer’s obligations to the Company under
this Agreement, the Company will return such excess to the Trust Account, plus
interest at the average 90-Day Treasury Rate applicable to the period during
which the amounts were held on behalf of the Company. “90-Day Treasury Rate”
means the annual yield rate, on the date to which such 90-Day Treasury Rate
relates, of actively traded U.S. Treasury securities having a remaining duration
to maturity of three months, as such rate is published under “Treasury Constant
Maturities” in Federal Reserve Statistical Release H.15(519).

(g) If a Trust Account is required to be established under Section 5.04(a), the
initial deposit of assets to the Trust Account shall equal the amount of net
statutory liabilities that are required to be maintained by the Reinsurer in
respect of the Accident and Health Insurance Contracts as of the end of the
calendar quarter immediately preceding the date of the establishment of the
Trust Account. So long as an Adverse Rating Condition is in effect, the
Reinsurer shall cause assets to be deposited in the Trust Account following each
calendar quarter as necessary such that the total amount of assets on deposit as
of the end of such calendar quarter equals the required level specified in
Section 5.04(a). The Company may make payments to the Reinsurer from amounts
withdrawn from the Trust Account that exceed 100% of such required level.

(h) The Reinsurer shall be liable for all reasonable and customary bank charges
actually incurred by the Reinsurer with respect to the Trust Account.

(i) The Company and the Reinsurer shall cooperate in good faith for purposes of
effecting the transactions contemplated by this Section 5.04.

ARTICLE VI

ACCOUNTING AND SETTLEMENT

6.01 Benefit Payments. Subject to the provisions of the Accident and Health
Administrative Services Agreement, the Reinsurer shall have responsibility and
authority for all benefit and claim payment determinations or settlements, and
shall be solely responsible for all expenses associated with benefit and claim
payment determinations or settlements pursuant to and in accordance with the
Accident and Health Administrative Services Agreement.

 

6



--------------------------------------------------------------------------------

6.02 Cash Settlement and Accounting; Monthly Report. Cash settlements,
accounting and monthly reports of all of the Accident and Health Insurance
Contracts (each, a “Monthly Report”) shall be conducted by the Reinsurer
pursuant to the terms and subject to the conditions set forth in the Accident
and Health Administrative Services Agreement.

ARTICLE VII

ADMINISTRATION; RECORDS; NOTICES

7.01 Administration. Administration and servicing of all of the Accident and
Health Insurance Contracts, Company Reinsurance Agreements, Accident and Health
Business Agreements or other agreements, rights or obligations relating to the
Accident and Health Business shall be conducted by the Reinsurer pursuant to the
terms and subject to the conditions set forth in the Accident and Health
Administrative Services Agreement. Reports, files, and other records and
information relating to the Accident and Health Insurance Contracts, the Company
Reinsurance Agreements, Accident and Health Business Agreements or other
agreements, rights or obligations relating to the Accident and Health Business
shall be transferred and maintained pursuant to the terms and subject to the
conditions set forth in the Accident and Health Administrative Services
Agreement. Notwithstanding any provision in this Agreement or the Accident and
Health Administrative Services Agreement to the contrary, to the extent the
Reinsurer has not received any necessary information from any counterparty to
the Company Reinsurance Agreements or any administrator or other Person in a
similar position with respect to any of the Accident and Health Insurance
Contracts or Accident and Health Business Agreements, any report to be provided
on a specified time basis hereunder may be based on reasonable approximations
determined in good faith. The Reinsurer shall be solely responsible for any
additional costs, charges or expenses, both one-time and recurring or ongoing,
resulting from any change in Applicable Law affecting the Company as an insurer
licensed to write Accident and Health Insurance Contracts.

ARTICLE VIII

CEDING COMMISSION; TRANSFER OF ASSETS; POST-EFFECTIVE DATE

ACCOUNTING

8.01 Ceding Commission. In accordance with this Agreement and the SPA,
concurrently with the execution of this Agreement, there will be no ceding
commission paid by the Reinsurer to the Company.

8.02 Transfer.

(a) The Company shall be required to pay the Reinsurer a reinsurance premium in
the amount of the aggregate statutory value of the A&H Net Liabilities Amount
reflected on the Final Closing Date Purchase Price Statement. The reinsurance
premium shall be paid to the Reinsurer as follows:

i) On the Effective Date, the Company shall transfer to the Reinsurer all rights
to assets referred to in rows 7 and 13 through 23 of Column F of the assets
section of the Preliminary Purchase Price Statement (the “Other A&H Assets”).

 

7



--------------------------------------------------------------------------------

ii) In addition, on the Effective Date, the Company shall transfer the A&H
Investment Assets, as adjusted for any sales of such A&H Investment Assets and
any purchases of replacement securities with the proceeds of such sales,
occurring between and including April 1, 2008 and the Business Day immediately
prior to the Effective Date (provided that such sales and purchases were in
compliance with the standards of the investment guidelines described in Schedule
8.02 of this Agreement during such period).

iii) To the extent that the aggregate of the statutory book value of the A&H
Assets to be reflected on the Preliminary Purchase Price Statement would exceed
the A&H Net Liabilities Amount to be reflected on the Preliminary Purchase Price
Statement, the Reinsurer shall agree to pay the Company in cash, within ten
(10) days after the Final Closing Date Purchase Price Statement is determined,
such difference, and the Preliminary Purchase Price Statement shall reflect, as
an asset of the Company, a receivable obligation in the amount of such
difference from the Reinsurer. To the extent that the A&H Net Liabilities Amount
to be reflected on the Preliminary Purchase Price Statement (prior to giving
effect to this clause (ii)) exceeds the aggregate of the statutory book value of
the A&H Assets to be reflected on the Preliminary Purchase Price Statement, the
Company shall agree to pay to the Reinsurer in cash, within ten (10) days after
the Final Closing Date Purchase Price Statement is determined, the amount of
such shortfall difference, and the Preliminary Purchase Price Statement shall
reflect such Company payment obligation as a liability of the Company.

iv) In addition, to the extent that the A&H Net Liabilities, less the A&H Assets
(and taking into account any payment obligation of the Company to the Reinsurer
under clause (iii) above), to be reflected on the Final Closing Date Purchase
Price Statement exceeds the A&H Net Liabilities less the A&H Assets reflected on
the Preliminary Purchase Price Statement, the Company shall pay to the Reinsurer
in cash, within ten (10) days after the Final Closing Date Purchase Price
Statement is determined, such difference. To the extent that the A&H Net
Liabilities, less the A&H Assets, reflected on the Preliminary Purchase Price
Statement exceeds the A&H Net Liabilities, less the A&H Assets to be reflected
on the Final Closing Date Purchase Price Statement, the Reinsurer shall pay to
the Company in cash, within ten (10) days after the Final Closing Date Purchase
Price Statement is determined, such difference. The Final Closing Purchase Price
Statement shall take into account the provisions of this clause 8.02(iv).

v) The parties may agree to offset any payment obligation under clause (iii) or
(iv) against any receivable right of such party under clause (iii) or
(iv). Payments under clause (ii) or (iii) shall be made contemporaneously with
any payments being made under Section 2.07 of the SPA.

(b) Any cash required to be transferred pursuant to this Section 8.02 shall be
transferred by wire transfer of immediately available funds in U.S. dollars in
the amounts and to the bank account designated in writing by the relevant party.

 

8



--------------------------------------------------------------------------------

8.03 Ongoing Payments. To the extent that the Company receives monies, checks,
drafts, money orders or other instruments payable to, or to the order of, the
Company from any third party relating to the Accident and Health Insurance
Contracts, the Accident and Health Business Agreements or other rights or
obligations relating to the Accident and Health Business, the Company shall
assign and transfer such amounts to the Reinsurer no later than on the date the
next Monthly Report is due. If applicable, the Company shall pay such amounts,
together with simple interest thereon from, and including, the earliest Monthly
Report on which such amounts could have been recorded to, but not including, the
date of payment computed at an annual rate equal to the LIBOR rate.

8.04 Assignment. The Company hereby assigns and transfers to the Reinsurer all
payments, premiums, recoveries and any and all other amounts (including, but not
limited to, abandoned property accounts) paid or payable in respect of the
Accident and Health Insurance Contracts, the Accident and Health Business
Agreements or other rights or obligations relating to the Accident and Health
Business and, to the extent provided in Section 9.01, the Company Reinsurance
Agreements. For the avoidance of doubt, such assignment and transfer to the
Reinsurer shall include due and deferred Accident and Health Insurance Contract
premiums outstanding on the Effective Date.

ARTICLE IX

THIRD PARTY REINSURANCE

9.01 Third Party Reinsurance.

(a) For the purposes stated herein, and subject to the remaining provisions of
this Section 9.01 and the Accident and Health Administrative Services Agreement,
the Company hereby transfers and assigns to the Reinsurer, effective as of the
Effective Date, all of the Company’s rights, interests and obligations under the
Company Reinsurance Agreements and any related administrative services or
similar contract (a “Company ASA”). The Reinsurer shall administer all aspects
of the Company Reinsurance Agreements and Company ASAs in the name of the
Company and on its behalf in the Reinsurer’s capacity as service provider under
the terms and conditions of the Accident and Health Administrative Services
Agreement (it being understood that in the case of a Company Reinsurance
Agreement or Company ASA in respect of a risk that is novated pursuant to
Section 15.02, the Reinsurer shall, to the extent possible, become a party to
such contract directly, in substitution for the Company, and shall be bound by
the terms and conditions thereof). Without limiting the generality of the
foregoing, the Reinsurer may, without limitation: (i) collect directly any
recoveries, refunds or other amounts that are due or that become due to the
Company under the Company Reinsurance Agreements, (ii) negotiate, execute and
enforce directly the terms of any commutation or settlement agreement relating
to the Company Reinsurance Agreements and (iii) control directly the conduct and
resolution of any dispute arising under or relating to the Company Reinsurance
Agreements (including, without limitation, any arbitration proceeding commenced
pursuant to the terms of such Company Reinsurance Agreements).

(b) At the request of the Reinsurer, the Company shall cooperate and use
commercially reasonable efforts to obtain any assignments, endorsements,
novations or other

 

9



--------------------------------------------------------------------------------

written instruments or documents from reinsurers and administrators under the
Company Reinsurance Agreements and any Company ASA with respect to the risks as
to which novation is required to be sought pursuant to Section 15.02 and as
otherwise may be requested by the Reinsurer from time to time; provided that the
Company and its Affiliates shall be under no obligation to make payments or
incur other liabilities to any counterparty to such Company Reinsurance
Agreements or Company ASAs in connection with such assignments, endorsements,
novations, instruments and documents (unless and to the extent the Reinsurer
reimburses the Company therefor). The Company shall, in any event, cooperate
with the Reinsurer in connection with its administration of the Company
Reinsurance Agreements (which cooperation shall include, without limitation,
continuing to use commercially reasonable efforts at the Reinsurer’s expense to
enforce its rights under such Company Reinsurance Agreements).

(c) The Company, on its own initiative, shall not change the terms and
conditions of any Company Reinsurance Agreements except as required under
Applicable Law. The Company shall cooperate with the Reinsurer, at the expense
of the Reinsurer (including, without limitation, the execution of necessary
agreements and other documents) in exercising or exploiting the rights under the
Company Reinsurance Agreements as reasonably directed in writing by the
Reinsurer. The Reinsurer shall share, on a 100% indemnity reinsurance basis, in
any changes in the terms or conditions of any Company Reinsurance Agreements
effected by reason of the requirements of any regulatory authority having
jurisdiction over the Reinsurer or otherwise required by Applicable Law,
provided that prior to effectuating any such change the Company shall promptly
notify the Reinsurer of such proposed change and afford the Reinsurer the
opportunity, to the extent practical under Applicable Law, to object to such
change under applicable administrative procedures (both formal and informal).

ARTICLE X

REPRESENTATIONS AND WARRANTIES

10.01 Organization and Existence. The Reinsurer is a New Hampshire-domiciled
property casualty insurance company which is (a) duly incorporated, validly
existing and in good standing under the corporate and insurance laws of the
State of New Hampshire and (b) licensed in (i) the State of New Hampshire and
the Commonwealth of Massachusetts, and (ii) in any other jurisdiction where it
is required to be licensed in order to execute, deliver and perform its
obligations hereunder, except, with respect to the representation and warranty
contained in clause (b)(ii) herein, for those jurisdictions where failure to be
so licensed would not impose any material adverse effect, burden or penalty on
the Accident and Health Business or on the Company or its Affiliates (including
any employees or officers of the Company or its Affiliates) following the
Effective Date. The Reinsurer has all requisite corporate power and authority to
carry on its business as it is now being conducted.

ARTICLE XI

RIGHT OF INSPECTION

11.01 Right of Inspection. Each party hereto and its respective authorized
representatives shall, at such party’s expense, have the right, at all
reasonable times during normal business hours, to inspect and review all books,
records, accounts, reports, Tax returns, files, regulatory reports and filings
and other information of the other party hereto to the extent

 

10



--------------------------------------------------------------------------------

relating to the Accident and Health Insurance Contracts, the liabilities
thereunder and any other matters hereunder.

ARTICLE XII

INDEMNIFICATION

12.01 Indemnification.

(a) The Reinsurer agrees to indemnify, defend and hold harmless the Company and
its directors, officers, employees, Affiliates and assigns from and against all
damages, loss and expense (including, without limitation, reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding involving a third party claim, but excluding in each
case any incidental, consequential, exemplary or punitive damages (other than
third party damages)) (collectively, “Losses,” and individually a “Loss”),
asserted against, imposed upon or incurred by them, directly or indirectly, by
reason of or arising out of or in connection with (i) any breach or
nonfulfillment by the Reinsurer of, or any failure by the Reinsurer to perform,
any of the representations, warranties, covenants, terms or conditions of, or
any duties or obligations under, this Agreement or the Accident and Health
Administrative Services Agreement, it being understood that the Company shall
not be entitled to any recovery pursuant to this Section 12.01(a) to the extent
recovered under the Accident and Health Administrative Services Agreement, and
(ii) the liabilities under the Accident and Health Insurance Contracts and Extra
Contractual Obligations (except in each case to the extent such Losses arise out
of or result directly from any breach or nonfulfillment by the Company or any
Buyer Indemnified Person of, or any failure by the Company or any Buyer
Indemnified Person to perform, any of the covenants, terms or conditions of, or
any duties or obligations under, this Agreement and the Accident and Health
Administrative Services Agreement).

(b) The Company agrees to indemnify, defend and hold harmless the Reinsurer and
its directors, officers, employees, Affiliates and assigns from and against all
Losses asserted against, imposed upon or incurred by them, directly or
indirectly, arising out of or resulting directly from any breach or
nonfulfillment by the Company, or any failure by the Company to perform, any of
the covenants, terms or conditions of, or any duties or obligations under, this
Agreement or the Accident and Health Administrative Services Agreement.

(c) Notwithstanding any provision of this Agreement to the contrary, nothing
herein shall affect the rights and obligations of the parties thereto under
Article 10 of the SPA, including, without limitation, any obligations that the
Seller may have under Article 10 of the SPA with respect to Warranty Breaches
(as defined in the SPA), defenses of claims and actions and other rights and
obligations set forth in Article 10 of the SPA.

(d) Promptly after receipt by an indemnified party of notice of any demand,
claim, suit, action or proceeding indemnified under this Article XII, or such
shorter period as may be necessary to enable the indemnifying party to respond
timely thereto, the indemnified party shall give notice to the indemnifying
party of such demand, claim, suit, action or proceeding and the indemnifying
party shall at its expense assume the defense of any such demand, claim, suit or
proceeding; provided, however, that the failure by the indemnified party to give
timely notice as provided herein shall not relieve the indemnifying party of its
indemnification obligations under

 

11



--------------------------------------------------------------------------------

this Agreement except to the extent that such failure results in a failure of
actual notice to the indemnifying party and such failure shall have materially
adversely prejudiced the indemnifying party in the defenses or other rights
available to the indemnifying party. In the event that the indemnifying party
has not assumed the defense of any matter within a reasonable period of time
after timely notice as above provided, the indemnified party, at the cost and
expense of the indemnifying party, shall have a full right to defend against any
such claim, suit or proceeding and shall be entitled to settle or agree to pay
in full such claim or demand, in its sole discretion.

ARTICLE XIII

INSOLVENCY

13.01 Insolvency. The Reinsurer hereby agrees that, as to all reinsurance made,
ceded, retroceded, renewed or otherwise becoming effective subject to the terms,
conditions and limitations of this Agreement, the portion of any risk or
obligation assumed by the Reinsurer, when such portion is ascertained, shall be
payable immediately on demand of the Company, with reasonable provision for
verification before payment, and the reinsurance shall be payable by the
Reinsurer on the basis of the liability of the Company under the Accident and
Health Insurance Contract or Accident and Health Insurance Contracts reinsured
and any liabilities assumed thereunder, without diminution because of the
insolvency of the Company, on the basis of claims filed and allowed in the
liquidation proceeding. Such payments shall be made directly to the Company or
to its domiciliary liquidator except where the Accident and Health Insurance
Contract or Accident and Health Insurance Contracts reinsured specifically
provides another payee of such reinsurance in the event of the insolvency of the
Company or where the Reinsurer, with the consent of the direct insured, has
assumed the Accident and Health Insurance Contract obligations of the Company as
direct obligations of the Company to the payees under the Accident and Health
Insurance Contracts and in substitution for the obligations of the Company to
the payees. It is agreed that in the event of the insolvency of the Company, the
liquidator, receiver or other statutory successor of the Company shall give
prompt written notice to the Reinsurer of the pendency or submission of a claim
under the Accident and Health Insurance Contract or Accident and Health
Insurance Contracts reinsured or the liabilities assumed thereunder. During the
pendency of such claim, the Reinsurer may investigate such claim and interpose,
at its own expense, in the proceeding where such claim is to be adjudicated any
defense available to the Company or its receiver. The expense thus incurred by
the Reinsurer is chargeable against the Company, subject to any court approval,
as a part of the expense of liquidation to the extent of a proportionate share
of the benefit which accrues to the Company solely as a result of the defense
undertaken by the Reinsurer.

ARTICLE XIV

NO THIRD PARTY RIGHTS

14.01 No Third Party Rights. The Reinsurer’s coinsurance of the liabilities
pursuant to this Agreement with respect to any of the Accident and Health
Insurance Contracts is intended for the sole benefit of the parties to this
Agreement and shall not create any right on the part of any policyholder,
insured, claimant or beneficiary under such Accident and Health Insurance

 

12



--------------------------------------------------------------------------------

Contracts against the Reinsurer or any legal relationship between such
policyholders, insureds, claimants or beneficiaries and the Reinsurer.

ARTICLE XV

DUTY OF COOPERATION; NOVATION

15.01 Duty of Cooperation. Each party hereto shall cooperate fully with the
other party hereto in all reasonable respects in order to accomplish the
objectives of this Agreement; provided, however, that except as otherwise
provided in the SPA, no party may waive, undermine or fail to take any action
necessary to preserve an applicable privilege without the prior written consent
of the affected party hereto (or any affected Affiliate of any such party)
except, in the opinion of such party’s counsel, as required by Applicable Law.

15.02 Novation.

(a) From and after the Effective Date, the Reinsurer shall use reasonable best
efforts to obtain required regulatory approvals, if any, from each applicable
Governmental Entity to assume by novation all of the Company’s liabilities and
obligations under the specific Accident and Health Insurance Contracts listed in
Schedule 15.02 (the “Target A&H Contracts”) in order to ensure that such
liabilities and obligations are solely and exclusively vested in the Reinsurer.
Each party hereto shall cooperate fully with the other in all reasonable
respects in order to effectuate the novation and assumption of the Target A&H
Contracts as set forth in this Section 15.02.

(b) Promptly following receipt of any requisite regulatory approvals, the
Reinsurer shall use reasonable best efforts to obtain the consent of any
counterparty to (i) the Target A&H Contracts whose consent is required for
novation of such Target A&H Contracts, and (ii) any assignments, endorsements,
novations or other written instruments or documents under Company Reinsurance
Agreements and Company ASAs which provide for reinsurance and administration in
respect of such Target A&H Contracts (it being understood, for the avoidance of
doubt, that obtaining any such consents under each of clause (b)(i) and (b)(ii)
herein shall be required in order to complete the novation of such Target A&H
Contracts). For the avoidance of doubt, “reasonable best efforts” shall not
impose on the Reinsurer any obligation to make payments, incur liabilities or
grant contractual or other concessions of any kind to such counterparties.

(c) Target A&H Contracts assumed by novation by the Reinsurer in accordance with
this Section 15.02 shall cease to be deemed “Accident and Health Insurance
Contracts,” shall thenceforth not be deemed reinsured under Article II hereof,
and shall be defined herein as “Novated Contracts.” All Target A&H Contracts not
novated by the Reinsurer shall remain Accident and Health Insurance Contracts of
the Company reinsured hereunder.

(d) The Company hereby assigns and transfers, as of the date on which such
Target A&H Contract is novated, with respect to each Target A&H Contract, to the
Reinsurer all of the Company’s direct risks, liabilities and obligations under
or arising out of the applicable Novated Contract and the Reinsurer hereby
agrees that it is solely liable for such direct risks, liabilities and
obligations. On such date, the Reinsurer hereby assumes all direct risks,
liabilities and obligations under or arising out of the applicable Novated
Contract as if the Reinsurer were the

 

13



--------------------------------------------------------------------------------

original party in lieu of the Company, from the inception date of the applicable
Target A&H Contract. The Novated Contracts shall remain in full force and
effect, except as modified by the notice and certificate of assumption referred
to above.

ARTICLE XVI

GENERAL PROVISIONS

16.01 DAC Tax Election. With respect to this Agreement, the Company and the
Reinsurer hereby make the election provided for in Section 1.848-2(g)(8) of the
Treasury Regulations issued under Section 848 of the Code, and as set forth in
Exhibit B. Each of the parties hereto agrees to take such further actions as may
be reasonably necessary to ensure the effectiveness of such election.

16.02 Notices. Any notice or other communication required or permitted hereunder
shall be in writing (including facsimile transmission) and shall be given:

 

If to the Reinsurer, to:      The Hanover Insurance Company      440 Lincoln
Street      Worcester, MA 01653      Attention:   Chief Financial Officer     
Facsimile No.:   (508) 855-4640      With a copy to:      The Hanover Insurance
Company      440 Lincoln Street      Worcester, MA 01653      Attention:  
General Counsel      Facsimile No.:   (508) 926-1926      And with a copy of
notices or communications with respect to this Agreement to:      Ropes & Gray
LLP      One International Place      Boston, MA 02110      Attention:   Julie
H. Jones      Facsimile No.:   (617) 235-0433      Dewey & LeBoeuf LLP      180
North Stetson Avenue, Suite 3700      Chicago, IL 60601      Attention:   James
R. Dwyer      Facsimile No.:   (312) 729-6517 If to the Company, to:      First
Allmerica Financial Life Insurance Company      132 Turnpike Road, Suite 210

 

14



--------------------------------------------------------------------------------

       Southborough, MA 01772      Attention:   President      Facsimile:  
(508) 460-2401      With a copy of notices and communications with respect to
this Agreement to:      Sullivan & Cromwell, LLP      125 Broad Street      New
York, NY 10004      Attention:   Stephen M. Kotran      Facsimile No.:   (212)
558-3588

Any party may, by notice given in accordance with this Section 16.02 to the
other parties, designate such other address or facsimile number as such party
may hereafter specify for the purpose by notice to the other parties hereto. All
such notices, requests and other communications shall be deemed effective only
upon (i) mailing of such notice, request or other communication and the actual
receipt thereof by the relevant party, or (ii) a facsimile transmission of such
notice, request or other communication and the acknowledgement by the relevant
party of receipt thereof.

16.03 Entire Agreement. This Agreement, the Accident and Health Administrative
Services Agreement, the SPA and the other Ancillary Agreements (including the
Exhibits and Schedules hereto and thereto) contain the entire agreement between
the parties with respect to the transactions contemplated hereby, and supersedes
all prior agreements, written or oral, with respect thereto.

16.04 Expenses. Except as may be otherwise expressly provided in this Agreement,
the SPA or the Accident and Health Administrative Services Agreement, each of
the parties hereto shall pay its own costs and expenses incident to preparing
for, entering into and carrying out this Agreement and the consummation of the
transactions contemplated hereby.

16.05 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the parties hereto. Each
counterpart may be delivered by facsimile transmission, which transmission shall
be deemed delivery of an originally executed document.

16.06 No Third Party Beneficiary. Except as otherwise provided herein and
without limitation to anything contained in Section 14.01, the terms and
provisions of this Agreement are intended solely for the benefit of the parties
hereto, and their respective successors or permitted assigns, and it is not the
intention of the parties to confer third-party beneficiary rights upon any other
person, and no such rights shall be conferred upon any person or entity not a
party to this Agreement.

 

15



--------------------------------------------------------------------------------

16.07 Waivers and Amendments; Preservation of Remedies. This Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by a written instrument signed by all of the parties or, in the
case of a waiver, by the party waiving compliance. No failure or delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any right, power, remedy or privilege, nor any single or partial exercise of any
such right, power, remedy or privilege, preclude any further exercise thereof or
the exercise of any other such right, remedy, power or privilege. The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies that any party may otherwise have at law or in equity.

16.08 Binding Effect; No Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, assigns and
legal representatives, whether by merger, consolidation or otherwise. This
Agreement may not be assigned by any party without the prior written consent of
the other party hereto; provided, further that nothing in this provision shall
be construed to prohibit the Reinsurer from retroceding all or any portion of
the liabilities under the Accident and Health Insurance Contracts reinsured
hereunder, so long as the Reinsurer remains primarily liable with respect to all
liabilities so retroceded.

16.09 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. If any provision of this Agreement is so broad
as to be unenforceable, that provision shall be interpreted to be only so broad
as is enforceable.

16.10 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

16.11 Headings, etc. The headings in this Agreement are for reference only, and
shall not affect the interpretation of this Agreement.

16.12 Dispute Resolution; Jurisdiction. The parties agree to take reasonable
efforts to resolve in good faith any dispute arising out of or relating to this
Agreement promptly by negotiation in good faith between the Reinsurer Liaison
and the Company Liaison. If these individuals cannot resolve the matter within
five (5) Business Days, the dispute will be referred to the Chief Financial
Officer of the Reinsurer and the President of the Company who will meet and
attempt in good faith to resolve the dispute. The meeting will be held
reasonably promptly at the request of the affected party in the offices of the
other party or, if agreed, at another designated location.

In the event such dispute cannot be resolved in the manner described above, each
of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of the United States District Court for the District of Delaware or
any Delaware state court, so long as one of such

 

16



--------------------------------------------------------------------------------

courts shall have subject matter jurisdiction over such suit, action or
proceeding, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Applicable Law, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 16.02
shall be deemed the only means of effective service of process on such party.

16.13 Offset.

(a) Any debits or credits incurred after the Effective Date in favor of or
against either the Company or the Reinsurer with respect to this Agreement are
deemed mutual debits or credits, as the case may be, and shall be set off, and
only the balance shall be allowed or paid.

(b) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto acknowledges and agrees that it shall have no right hereunder or
pursuant to Applicable Law to offset any amounts due or owing (or to become due
or owing) to any other party under this Agreement against any amounts due or
owing by such other party or any of its subsidiaries or Affiliates under any
other agreement (including, without limitation, the SPA, the Accident and Health
Administrative Services Agreements, the other Ancillary Agreements or the AFLIAC
Agreements), contract or understanding.

(c) To the extent permitted by Applicable Law, this Section 16.13 shall not be
modified or reconstrued due to the insolvency, liquidation, rehabilitation,
conservatorship or receivership of either party.

16.14 Compliance with Laws. The parties hereto shall at all times comply with
all Applicable Laws in performing their obligations under this Agreement.

16.15 Errors and Oversights. Each party to this Agreement will act reasonably in
all matters within the terms of this Agreement. If either of the parties to this
Agreement fails to comply with any of the provisions of this Agreement because
of an unintentional oversight or misunderstanding, the underlying status of this
Agreement will not be changed. Both parties will be restored to the position
they would have occupied had no such oversight or misunderstanding occurred, and
such oversight or misunderstanding will be rectified promptly on an equitable
basis.

16.16 Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
related to this agreement or the transactions contemplated hereby.

[remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Reinsurer have each executed this
Agreement as of the date first written above.

 

THE HANOVER INSURANCE COMPANY By:  

 

Name:   Title:   FIRST ALLMERICA FINANCIAL LIFE INSURANCE COMPANY By:  

 

Name:   Title:  

 

18



--------------------------------------------------------------------------------

Exhibit A

DEFINITIONS

For the purposes of this Agreement, the following terms shall have the following
definitions:

“A&H Assets” means, as of any determination date, the aggregate statutory value
of the A&H Other Assets and the A&H Investment Assets as reflected on the
relevant Purchase Price Statement for such determination date.

“A&H Investment Assets” shall refer to the list of investment assets, including
bonds, notes, debentures, mortgage loans, real estate, collateral loans and all
other instruments of indebtedness, stocks, partnership or joint venture
interests and all other equity interests, certificates issued by or interests in
trusts, derivatives and all other assets acquired for investment purpose which,
for purposes of this Agreement, have been designated on Exhibit C as backing the
Company’s liabilities with respect to the Accident and Health Business as of
March 31, 2008, adjusted as permitted by Section 8.02(a)(ii) hereof.

“A&H Net Liabilities Amount” means, as of any determination date, the total
statutory liabilities maintained by the Company with respect to the Accident and
Health Business, as set forth on line 28 of the liability section of the
relevant Purchase Price Statement, less the amount set forth in line 35
(Unassigned Funds), as reflected on the Purchase Price Statement for such
determination date.

“A&H Other Assets” shall have the meaning set forth in Section 8.02(a)(i).

“Accident and Health Administrative Services Agreement” shall have the meaning
set forth in Section 2.01.

“Accident and Health Business” shall have the meaning set forth in the SPA.

“Accident and Health Business Agreements” means any contract, agreement or other
arrangement with a third party relating solely to the Accident and Health
Business and/or the New York Accident and Health Business (excluding any
Accident and Health Insurance Contract or any New York Accident and Health
Insurance Contract and any Company Reinsurance Agreement).

“Accident and Health Insurance Contracts” shall mean (i) those individual
insurance policies or certificates specifically identified in Schedule 1.01, and
(ii) those administrative contracts, treaties, placement slips, trust account
agreements and other agreements and documents associated with the assumed, ceded
and retroceded reinsurance involvements identified as Assumed Reinsurance in
Schedule 1.01, including, without limitation, any common account or facultative
reinsurance placements that inure to the benefit of the Company as a member of a
pool or facility that do not name the Company directly and including, in each
case, all related riders and endorsements. For the avoidance of doubt, “Accident
and Health Insurance Contracts” shall include contractually required
reinstatements and new policies or certificates issued pursuant to the exercise
of contractual conversion rights.



--------------------------------------------------------------------------------

“Adverse Rating Condition” shall have the meaning set forth in Section 5.04(a).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that the Company shall not be considered an Affiliate of Seller for any
period from and after the Closing Date.

“AFLIAC Agreements” shall have the meaning set forth in the SPA.

“Agreement” shall mean this Accident and Health Coinsurance Agreement.

“Ancillary Agreements” shall mean the Restructuring Agreement, this Agreement,
the Accident and Health Administrative Agreement, the Transition Services
Agreement, the IP License Agreement, the New York Accident and Health
Coinsurance Agreement and the New York Accident and Health Administrative
Services Agreement.

“Applicable Law” shall mean any applicable statute, law (including principles of
common law), ordinance, rule, regulation or binding circular, binding bulletin
or binding and published written opinion by any Governmental Entity, all
applicable Orders and binding written recommendations of Insurance Regulators.

“Business Day” shall mean a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by
Applicable Law to close.

“Buyer” shall have the meaning set forth in the Recitals.

“Buyer Indemnified Person” shall have the meaning set forth in the SPA.

“Closing Date” shall mean the closing date of the SPA.

“Code” shall mean the Internal Revenue Code of 1986.

“Company” shall have the meaning set forth in the Preamble.

“Company Liaison” shall be the individual designated by the Company as the
contact for the Company’s administration of the provisions of this Agreement.
The Company may designate a new Liaison by notice delivered to the Reinsurer
pursuant to this Agreement.

“Company Reinsurance Agreements” shall mean all third party reinsurance and
retrocession agreements reinsuring liabilities under the Accident and Health
Insurance Contracts, as described on Schedule 9.01 hereto.

“DOI” means the Massachusetts Division of Insurance and any successor agency
thereto, including, as applicable, the Massachusetts Insurance Commissioner.



--------------------------------------------------------------------------------

“Effective Date” shall have the meaning set forth in the Preamble.

“Extra Contractual Obligations” shall mean all liabilities and obligations
arising under, relating to or in connection with the Accident and Health
Insurance Contracts, exclusive of liabilities or obligations arising under the
express terms and conditions of the Accident and Health Insurance Contracts and
Losses described in the ultimate parenthetical clause contained in
Section 12.01(a), but including, without limitation, any liabilities or
obligations for fines, toll charges, forfeitures, penalties, actual,
consequential, compensatory, exemplary, punitive, emotional distress, special or
other form of extra-contractual damages, which liabilities or obligations arise
from any real or alleged act, error or omission, whether or not intentional,
negligent, in bad faith or otherwise, relating to (i) the design, marketing,
sale, underwriting, production, issuance, delivery, cancellation or
administration (including, without limitation, failure to administer in
accordance with Applicable Law) of any of the Accident and Health Insurance
Contracts, (ii) the investigation, defense, trial, settlement or handling of
claims, benefits, or payments under any of the Accident and Health Insurance
Contracts, (iii) the failure to pay or the delay in payment, or errors in
calculating or administering the payment of benefits, claims or any other
amounts due or alleged to be due under or in connection with any of the Accident
and Health Insurance Contracts, or (iv) fraud or misrepresentation, or written
or oral representations inconsistent with the written terms of an Accident and
Health Insurance Contract.

“Final Closing Date Purchase Price Statement” shall have the meaning set forth
in the SPA.

“Governmental Entity” shall mean any governmental or regulatory authority,
agency, commission, court, tribunal, body or other governmental or
quasi-governmental or self regulatory entity, or any arbitral body.

“Insurance Regulators” shall mean the DOI and each other governmental insurance
regulatory authority that regulates the insurance operations or insurance
products of the Company.

“IP License Agreement” shall have the meaning set forth in the SPA.

“LIBOR” shall mean the London Interbank Offered Rate for deposits in United
States dollars having a maturity of three months that appears on Telerate Page
3750 as of 11:00 a.m., London time, on the second London Banking Day before the
date from and after which interest equal to LIBOR is owing under the applicable
terms of this Agreement. For purposes of this definition, (a) “London Banking
Day” means any day on which dealings in deposits in United States dollars are
transacted in the London interbank market and (b) “Telerate Page 3750” means the
display designated as “Page 3750” on MoneyLine Telerate.

“Loss” shall have the meaning set forth in Section 12.01(a).

“Monthly Report” shall have the meaning set forth in Section 6.02.

“New York Accident and Health Administrative Services Agreement” shall have the
meaning set forth in the SPA.



--------------------------------------------------------------------------------

“New York Accident and Health Business” shall have the meaning set forth in the
SPA.

“New York Accident and Health Coinsurance Agreement” shall have the meaning set
forth in the SPA.

“New York Accident and Health Insurance Contract” shall have the meaning set
forth in the SPA.

“90-Day Treasury Rate” shall have the meaning set forth in Section 5.04(f).

“Novated Contracts” shall have the meaning set forth in Section 15.02.

“Order” shall mean any award, injunction, judgment, decree, settlement, order or
verdict (whether temporary, preliminary or permanent) entered, issued, made or
rendered by any Governmental Entity.

“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Preliminary Purchase Price Statement” shall have the meaning set forth in the
SPA.

“Reinsurance Period” shall mean the term specified in Section 3.02.

“Reinsurer” shall have the meaning set forth in the Preamble.

“Reinsurer Liaison” shall be the individual designated by the Reinsurer to have
general responsibility for the administration of this Agreement. The Reinsurer
may designate a new Liaison by notice delivered to the Company pursuant to this
Agreement.

“Restructuring Agreement” shall have the meaning set forth in the SPA.

“SAP” shall mean the statutory accounting principles and practices prescribed or
permitted by the applicable Insurance Regulators.

“Seller” shall have the meaning set forth in the Recitals.

“SPA” shall have the meaning set forth in the Recitals.

“Target A&H Contracts” shall have the meaning set forth in Section 15.02.

“Tax” shall have the meaning set forth in the SPA.

“Transition Services Agreement” shall have the meaning set forth in the SPA.

“Trust Account” shall have the meaning set forth in Section 5.04(a).



--------------------------------------------------------------------------------

“Trust Agreement” shall have the meaning set forth in Section 5.04(a).

“Trustee” shall have the meaning set forth in Section 5.04(a).